IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 12619

                            In the Matter of ALAN B. GALLAS,
                                       Respondent.




                               ORDER OF DISBARMENT


       In a letter signed October 21, 2015, addressed to the Clerk of the Appellate Courts,
respondent Alan B. Gallas, an attorney admitted to practice law in Kansas, voluntarily
surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217
(2014 Kan. Ct. R. Annot. 403).


       At the time the respondent surrendered his license, a complaint had been docketed
by the Office of the Disciplinary Administrator for investigation. The complaint alleged
that the respondent violated Kansas Rules of Professional Conduct 1.15 (2014 Kan. Ct.
R. Annot. 567) (safekeeping property) and 8.4(b) and (c) (2014 Kan. Ct. R. Annot. 680)
(misconduct). The allegations involved conversion of client funds.


       This court, having examined the files of the office of the Disciplinary
Administrator, finds that the surrender of the respondent's license should be accepted and
that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Alan B. Gallas be and he is hereby disbarred from
the practice of law in Kansas, and his license and privilege to practice law are hereby
revoked.




                                             1
       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Alan B. Gallas from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2014 Kan. Ct. R. Annot. 414).


       Dated this 4th day of November, 2015.




                                             2